In a proceeding pursuant to Court of Claims Act § 10 (6) for leave to file a late claim, the claimant appeals from an order of the Court of Claims (Ruderman, J.), dated April 29, 1998, which denied his application.
Ordered that the order is affirmed, with costs.
Court of Claims Act § 10 (6) permits the late filing of a claim, in the court’s discretion, upon consideration of certain enumerated factors (see, Savino v State of New York, 199 AD2d 254; Weaver v State of New York, 112 AD2d 416, 417; see also, Almedia v State of New York, 70 AD2d 712, 713). No single factor is deemed controlling, as the presence or absence of any one factor is not determinative (Bay Terrace Coop. Section IV v New York State Empls. Retirement Sys. Policemen & Firemen’s Retirement Sys., 55 NY2d 979, 981; Holly v State of New York, 191 AD2d 678, 679; Soble v State of New York, 189 AD2d 970).
In this case, the Court of Claims determined that after considering all the relevant facts and circumstances before it, the first five factors enumerated in Court of Claims Act § 10 (6) all weigh against granting the relief sought by the claimant. Upon review of the record herein, we are satisfied that the Court of Claims providently exercised its discretion in denying the application (see, Ledet v State of New York, 207 AD2d 965; Soble v State of New York, supra; Matter of Gavigan v State of *842New York, 176 AD2d 1117, 1118). Ritter, J. P., Thompson, Joy and H. Miller, JJ., concur.